ORDER

PER CURIAM..
Laura Nobe appeals from the judgment of the Circuit Court of St. Charles County affirming the revocation of her driving privileges by the Director of Revenue for the State of Missouri. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).